PER CURIAM.
Appellant seeks reversal of an order summarily denying his petition for relief under Criminal Rule 1, F.S.A. Ch. 924, Appendix. In denying the petition the trial judge found and recited “that movant was represented by counsel of his own choosing in this cause. That the files and records of this court show conclusively that the petitioner is not entitled to relief which he seeks, and it is therefore * * * denied.”
We have examined the several grounds set forth in the petition in the light of the record and briefs and are of the opinion that no error was committed in denying the petition. See Sampson v. State, Fla.App.1963, 158 So.2d 771; Byers v. State, Fla.App.1964, 163 So.2d 57.
Affirmed.